Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 28, 2016

The Court of Appeals hereby passes the following order:

A16A2017. BRIAN BRETZING v. THE STATE.

      Brian Bretzing, a prison inmate, attempted to file a civil action against the
State, alleging false imprisonment, among other things. On May 9, 2016, the trial
court denied filing pursuant to OCGA § 9-15-2 (d), concluding that Bretzing’s
pleadings showed a complete absence of any justiciable law or fact. Bretzing then
filed this direct appeal on June 15, 2016. We, however, lack jurisdiction for two
reasons.
      First, Bretzing’s notice of appeal is untimely, as it was filed 37 days after the
May 9 order was entered. See OCGA § 5-6-38 (a) (notice of appeal must be filed
within 30 days of entry of the challenged decision). Second, because Bretzing is
incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of a civil action filed by
a prisoner “shall be as provided in Code Section 5-6-35.” And under OCGA § 5-6-
35, the party wishing to appeal must file an application for discretionary appeal to the
appropriate appellate court. Because a prisoner has no right of direct appeal in civil
cases and this appeal is untimely, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24)
(1997). This appeal is therefore DISMISSED.
Court of Appeals of the State of Georgia
                                     07/28/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.